Case 2:20-cv-11660-GAD-RSW ECF No. 1 filed 06/23/20           PageID.1   Page 1 of 21



  MATTHEW KERRY (P81793)
  214 S Main St. Suite 200
  Ann Arbor, MI 48104
  Telephone: (734) 263-1193
  Facsimile: (734) 661-0765
  Email: matt@kerrylawpllc.com

  DAVID D. LIN (pro hac vice forthcoming)
  JUSTIN MERCER (pro hac vice forthcoming)
  LEWIS & LIN, LLC
  81 Prospect Street, Suite 8001
  Brooklyn, NY 11201
  Telephone: (718) 243-9323
  Facsimile: (718) 243-9326
  Email: david@iLawco.com
  Email: justin@iLawco.com

  Attorneys for Plaintiffs


                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MICHIGAN

  TWIN FLAMES UNIVERSE.COM INC., a
  Michigan corporation; JEFFREY AYAN, an
  individual resident of Michigan; and         Case No.: 20-11660
  SHALEIA AYAN, an individual resident of
  Michigan,
                                               COMPLAINT FOR DEFAMATION
                 Plaintiffs,

         vs.                                   DEMAND FOR JURY TRIAL

  MISTY LENAE WARNER f/k/a LENAE
  BURCHELL, an individual resident of Texas;
  LOUISE COLE, an individual resident of
  Arizona; GREGORY ABBEY a/k/a MIGUEL
  ABBEY, an individual resident of Belgium;
  and ANDREA SCOTT, an individual resident
  of Florida,

                 Defendants.


         Plaintiffs TWIN FLAMES UNIVERSE.COM INC. (“TFU” or “Twin Flames Universe”);

  JEFFREY AYAN, (“Mr. Ayan”); and SHALEIA AYAN, (“Ms. Ayan” and collectively with

                                               1
                                         COMPLAINT
Case 2:20-cv-11660-GAD-RSW ECF No. 1 filed 06/23/20                  PageID.2      Page 2 of 21



  TFU and Mr. Ayan, “Plaintiffs”), for their complaint for damages and injunctive relief against

  MISTY LENAE WARNER f/k/a LENAE BURCHELL, (“Burchell”); LOUISE COLE,

  (“Cole”); GREGORY ABBEY a/k/a MIGUEL ABBEY, (“Abbey”) and ANDREA SCOTT

  (“Scott” and collectively with Burchell, Cole, and Abbey, “Defendants”) allege as follows:

                                        NATURE OF CASE

         1.      Twin Flames Universe, operates a set of organizations devoted to spiritual

  wellness, relationship guidance and self-love through harmonious connection to one’s Twin

  Flame, i.e. your true love or divine counterpart, and which also promote alternative healing and

  personal lifestyle wellness programs. Mr. and Ms. Ayan are Twin Flames, spiritual teachers and

  the founders of TFU. Twin Flames Universe promotes its services through online educational

  programs, in-person workshops and one-on-one consultations.

         2.      Plaintiffs have learned of a conspiracy by a few disgruntled former Twin Flames

  Universe students and/or volunteers, to smear Plaintiffs’ reputations, and create a false,

  misleading and defamatory image of Plaintiffs’ business practices and spirituality. Defendants

  commenced a pattern of online harassment and disparagement via websites such as Twitter,

  Reddit, and Facebook, and via their own websites in an effort to dissuade Plaintiffs’ prospective

  customers from doing business with Plaintiff by falsely painting as “abusive,” “manipulative,”

  “scammers” and “practi[tioners of] illegal psychotherapy.”

         3.      First, Defendants openly defamed Plaintiffs in public Reddit posts and Facebook

  groups dedicated to Twin Flames Universe. Defendants recently banded together again to

  amplify their negativity by lying to a reporter for Vice Media.

         4.      As a part of their scheme and conspiracy, Defendants collectively convinced the

  Vice Media reporter to publish a fantastical and false account of Defendants’ “experiences” with

  Plaintiffs in Michigan—which painted an impressionist caricature of Twin Flames Universe’s

                                                   2
                                              COMPLAINT
Case 2:20-cv-11660-GAD-RSW ECF No. 1 filed 06/23/20                  PageID.3     Page 3 of 21



  actual business and was otherwise filled with outright misleading statements and lies.

         5.      Thus, this is an action for preliminary and permanent injunctive relief and

  recovery of damages arising from acts of tortious interference, defamation/trade libel, and civil

  conspiracy in connection with, inter alia, Defendants’ scheme to besmirch Plaintiffs by making

  certain misleading and defamatory statements concerning their business across the Internet, and

  contributing to and then falsely disseminating a Vice Media news article which repeated their

  unsubstantiated and demonstrably false statements.

         6.       Plaintiffs seek injunctive relief, damages, statutory damages, punitive damages

  and recovery of their costs and reasonable attorneys’ fees.

                                              PARTIES

         7.      Twin Flames Universe.Com Inc. is a Michigan corporation with its principal

  place of business in Sutton Bay, Michigan. At the times relevant to the events in this complaint,

  TFU maintained a place of business in Farmington Hills, Michigan.

         8.      Jeffrey Ayan is an individual resident of Michigan. Mr. Ayan is not a public

  figure and not a public official.

         9.      Shaleia Ayan is an individual resident of Michigan. Ms. Ayan is not a public

  figure and not a public official.

         10.     Upon information and belief, Defendant Misty Lenae Warner f/k/a Lenae

  Burchell is an individual domiciled in the State of Texas. Upon information and belief, Burchell

  either personally scripted the false postings concerning the Michigan-based Plaintiffs on the

  various websites and either physically posted them herself or instructed other Defendants and/or

  her accomplice(s) to do so, under her authority and direction. Upon further information and

  belief, Burchell conducts substantial business in interstate commerce and within the State of

  Michigan.

                                                   3
                                             COMPLAINT
Case 2:20-cv-11660-GAD-RSW ECF No. 1 filed 06/23/20                    PageID.4      Page 4 of 21



         11.     Upon information and belief, Defendant Louise Cole is an individual domiciled in

  the State of Arizona. Upon information and belief, Cole either personally scripted the false

  postings concerning the Michigan-based Plaintiffs on the various websites and either physically

  posted them herself or instructed other Defendants and/or her accomplice(s) to do so, under her

  authority and direction.

         12.     Gregory Abbey a/k/a Miguel Abbey a/k/a Gregory S.M. Abbey is an individual

  domiciled in the Country of Belgium. Upon information and belief, Abbey either personally

  scripted the false postings concerning the Michigan-based Plaintiffs on the various websites and

  either physically posted them himself or instructed other Defendants and/or her accomplice(s) to

  do so, under his authority and direction. Upon further information and belief, Abbey conducts

  substantial business in interstate commerce and within the State of Michigan.

         13.     Andrea Scott is an individual domiciled in the State of Florida. Upon information

  and belief, Scott either personally scripted the false postings concerning the Michigan-based

  Plaintiffs on the various websites and either physically posted them herself or instructed other

  Defendants and/or her accomplice(s) to do so, under her authority and direction.

                                   JURISDICTION AND VENUE

         14.     This Court has jurisdiction over the subject matter of this action pursuant to the

  inter alia, pursuant to 28 U.S.C. §§ 1332 and 1367 et seq. and the laws of the State of Michigan.

         15.     This Court has personal jurisdiction over Defendants because a substantial part of

  the events or omissions giving rise to the claims herein occurred in this judicial district. Further,

  Defendants purposely availed themselves of the laws of the State of Michigan by invoking the

  benefits and protections of this State in an attempt to cause harm in the State of Michigan, and

  while Defendants knew Plaintiffs resided and/or operated in Michigan—such that the injury

  derived from their acts would be and were felt in the State of Michigan.

                                                    4
                                               COMPLAINT
Case 2:20-cv-11660-GAD-RSW ECF No. 1 filed 06/23/20                    PageID.5      Page 5 of 21



             16.   Defendants also took steps to ensure that their conduct would cause damage and

  injury to Plaintiffs in the Eastern District of Michigan, by directing posts and articles about

  Plaintiffs to persons dealing with Plaintiffs in the Eastern District of Michigan. For example,

  Defendants conspiratorially-contributed article in Vice Media refers to Defendants as, inter alia,

  former “devoted member[s] of an online spirituality school called Twin Flames Universe, led by

  two glassy-eyed Michigan YouTubers calling themselves Jeff and Shaleia,” and claims that

  Defendants “called Michigan police” and communicated with “[t]he local police department in

  Farmington Hills, Michigan,” (emphasis added) concerning their false claims regarding

  Plaintiffs.

             17.   Further, upon information and belief, Defendants derive substantial revenue from

  interstate or international commerce in the course of their own acts and conduct.

             18.   Further and alternatively, to the extent that Defendant Abbey is not subject to this

  Court’s personal jurisdiction, the action should proceed against him pursuant to Fed. R. Civ. P.

  4(k)(2) insofar as at least one of the claims against him arises under federal law.

             19.   This Court has supplemental jurisdiction over Plaintiffs’ state law claims pursuant

  to 28 U.S.C. § 1367, because they involve the same parties, they arise from the same operative

  facts common to the causes of action arising under the federal claims, and because the exercise

  of pendent jurisdiction serves the interests of judicial economy, convenience and fairness to the

  parties.

             20.   Venue in this judicial district is proper under 28 U.S.C. § 1391 in that a

  substantial part of the events or omissions giving rise to the claims herein occurred in this

  judicial district.

                               FACTS RELEVANT TO ALL CLAIMS




                                                     5
                                               COMPLAINT
Case 2:20-cv-11660-GAD-RSW ECF No. 1 filed 06/23/20                  PageID.6     Page 6 of 21



         A. Twin Flames Universe, MAP and the Church of Union, their Principals Mr. and
            Ms. Ayan, and their Supporting Commercial Enterprise and Goodwill

         21.     Twin Flames Universe.com Inc. is a company founded in 2017 by Jeffrey Ayan

  and Shaleia Ayan.

         22.     Jeffrey Ayan is an author, entrepreneur, businessman, motivational speaker,

  spiritual teacher and Twin Flame to Shaleia.

         23.     Shaleia Ayan is likewise an author, entrepreneur, businesswoman, motivational

  speaker, spiritual teacher and Twin Flame to Jeff.

         24.     Through devoted service and love, they have built a thriving Twin Flame

  community with over 10,000 people, recorded over 600 hours of Twin Flame Ascension School

  (TFAS) and Life Purpose classes, and created several other products and companies that are

  changing the landscape of peoples’ lives. Their work teaches self-love, inner peace, and how to

  have a real relationship with God. The Mirror Exercise, which is at the core of their teaching,

  empowers people to love themselves completely and take full responsibility for themselves, their

  feelings, and one’s individual experience.

         25.     Jeffrey and Shaleia have developed hundreds of hours of material that can support

  you in cultivating this sustainable and grounded success in one’s own life: Twin Flame

  Ascension School, Life Purpose Class, Twin Flames: Dreams Coming True e-Course, Twin

  Flames: Romance Attraction e-Course, their YouTube channel, and their book, Twin Flames:

  Finding Your Ultimate Lover. The school’s Facebook community, also named “Twin Flames

  Universe” (or “TFU”), promotes empowerment, self-improvement, and mindfulness through

  community engagement.

         26.     In addition to Facebook and Instagram accounts and profiles, Twin Flames

  Universe also has an active Twitter account, @TFlamesUniverse (the “TFU Twitter account”).


                                                   6
                                               COMPLAINT
Case 2:20-cv-11660-GAD-RSW ECF No. 1 filed 06/23/20                  PageID.7     Page 7 of 21



         27.     Twin Flames Universe’s social media profiles are designed to help consumers

  gather information about Jeff and Shaleia, their educational programs, their businesses, their

  services and the spiritual principles of Twin Flames Universe. As such, the TFU Twitter account

  is akin to advertising of services for their business.

         28.     Mr. Ayan has earned his professional designation in Business and as an

  entrepreneur, he has founded multiple successful businesses. With a unique understanding of

  trauma and the mind, Mr. Ayan developed the Mind Alignment Process™ (MAP) after years of

  helping people successfully heal from the effects of trauma, and subsequently co-founded

  Plaintiff MAP. It is Mr. Ayan’s vision to see a world completely healed of trauma cleanly and

  easily through health and wellness services like those offered by his businesses.

         29.     MAP’s website <www.mindalignmentprocess.org> (the “MAP Website”) is

  designed to promote and advertise MAP’s informational, educational and consulting services

  based in Michigan.

         30.     The AAC is an organization of graduates and mentors from Twin Flames

  Universe’s Ascension Coach Training Program, a 13-week training course, where future coaches

  learn how to assist anyone through any challenge they could face in their daily lives using the

  fundamental spiritual principles of Twin Flames Universe.

         31.     The Church of Union (COU) is a not-for-profit religious organization which

  practices Unionism, the religion evolved from the foundational spiritual teachings brought to the

  world from all the great messengers such as Moses, Buddha, Krishna, Jesus, Mohammed, and

  many others. It also builds upon principles taught by A Course in Miracles, Yogananda’s body of

  work, and other spiritual texts based in Truth. At the core of COU’s faith and teachings guided

  by Plaintiffs Jeff and Shaleia are the “Divine Revelations,” texts compiled and authored by

  Plaintiffs Jeff and Shaleia.

                                                     7
                                               COMPLAINT
Case 2:20-cv-11660-GAD-RSW ECF No. 1 filed 06/23/20                    PageID.8      Page 8 of 21



         32.     While these practices include, inter alia, time-honored techniques that are

  intended to accelerate spiritual development and connections, Plaintiffs’ websites, which have

  been in operation since 2017, do not provide details of same absent authorized access or

  disclosures, as they consider such information highly confidential and proprietary.

         B. Defendants’ Negative and Unlawful Online Conduct

        33.      The journey to discovery of one’s Twin Flame is often elusive and seemingly

  difficult. Thus, although Plaintiffs have worked tirelessly to avoid situations where students may

  feel disenchanted by their experiences, unfortunately there is a small group of disgruntled former

  students and/or their family members who have banded together and conspired with one another

  to make false public statements about Plaintiffs. The object of this campaign of destruction is

  ostensibly to torment Plaintiffs publicly, but ultimately is intended to drive customers and

  believers away from Plaintiffs’ platforms and services.

        34.      Beginning in or around early 2019 and continuing to the present, in an intentional

  effort to divert business away from Plaintiffs and toward Defendants, and to cause injury to

  Plaintiffs, Defendants spewed negative falsities to the detriment of Plaintiffs.

        35.      In particular, Defendants have posted taunting material and defamatory

  statements, authored by Defendants, about Plaintiffs and Plaintiffs’ services on various forums,

  blogs and websites across the Internet.

        36.      Defendants’ harassing and defamatory posts purported to convey factual

  information about Plaintiffs and their services, but instead asserted outright falsehoods, while

  withholding the factual basis upon which many of their falsehoods are allegedly based.

        37.      Among other claims, Defendants’ various online statements within the last year

  accuse Plaintiffs of, inter alia, (a) promoting isolation and criminal behavior, like stalking, (b) of

  “practicing illegal psychotherapy on people,” (c) engaging in “abusive” and “emotionally

                                                    8
                                               COMPLAINT
Case 2:20-cv-11660-GAD-RSW ECF No. 1 filed 06/23/20                    PageID.9      Page 9 of 21



  manipulative” conduct designed to “scam” Plaintiffs’ students, (d) forcing people in to “unpaid

  labor,” (e) dictating what people should wear, (f) violating persons privacy by posting “intimate

  details” about people’s lives without their consent or permission, (g) “stealing” music and

  engaging in copyright infringement, and (h) holding “a girl hostage in their basement.”

         38.     For example, Defendant Burchell has falsely claimed that Plaintiffs encouraged

  her and to obsess over, fixate upon and cross physical and legal boundaries with a married man

  and that she worked as an employee for no compensation. These accusations are false insofar as

  Plaintiffs, neither individually or collectively, encourage people to obsess over or cross legal

  boundaries in pursuit of their Twin Flame, much less force people into essentially indentured

  servitude.

         39.     Defendant Abbey has also falsely claimed that Plaintiffs are “abusers” and that

  Mr. Ayan and Ms. Ayan are “suffering from brain damage,” while “manipulating vulnerable

  people and financially, psychologically, and emotionally abusing them.” Abbey also falsely

  claims that Mr. Ayan “stole music” that Abbey created without consent or remuneration. These

  accusations are false insofar as Plaintiffs, neither individually or collectively, are “abusers” or

  abuse people. Neither Mr. Ayan nor Ms. Ayan suffer from “brain damage,” and Mr. Abbey

  voluntarily, and with informed consent, created and contributed music to Plaintiffs’ businesses

  for free.

         40.     Defendant Cole has also falsely claimed that Plaintiffs are a “cult” and “multi-

  level marketing scheme” that “forced” her child to distance herself from Cole. These accusations

  are false insofar as Plaintiffs, neither individually or collectively, operate a “cult” or pyramid

  scheme. Moreover, Plaintiffs do not encourage distancing from family, much less in exchange

  for money, as Defendant Cole has falsely claimed.




                                                    9
                                               COMPLAINT
Case 2:20-cv-11660-GAD-RSW ECF No. 1 filed 06/23/20                  PageID.10      Page 10 of 21



         41.      Similarly, in videos posted on her YouTube page between February 2020 to the

   present, Defendant Scott has also falsely claimed that Plaintiffs are a “cult” and “multi-level

   marketing scheme.”

         42.      In support of their attacks, Defendants used Twitter, Facebook, YouTube and

   Reddit to distribute their false and misleading messages in an effort to draw attention to their

   negative campaign against Plaintiffs.

          43.     On or around May 17, 2019, Defendant Burchell posted a 5-star review she left on

   the Amazon.com product page for Mr. and Ms. Ayan’s book Twin Flames: Finding Your

   Ultimate Lover. Then, sometime in the fall of 2019, (around the time that Giacomini engaged in

   her campaign above) Burchell edited her “review” to spew negative and false statements about

   Plaintiffs, including that they “brainwash[]” people and engage in emotional manipulation

   designed to exploit people. However, nothing could be further from the truth.

          44.     On September 20, 2019, Defendant Cole responded to a post on the Twin Flames

   Universe subreddit, calling TFU a “multi-level marketing scheme” and a “cult.” These

   accusations are false and misleading.

          C. The Vice Media Articles and Defendants’ Republications

          45.     Apparently dissatisfied that their online campaign of false statements was initially

   unsuccessful in disparaging Plaintiffs enough, Defendants banded together to amplify their

   negativity by lying to a Toronto-based reporter for Vice Media.

          46.     As a part of their scheme and conspiracy, Defendants collectively convinced the

   Vice Media reporter to publish, on or about February 5, 2020, a fantastical and false account of

   Defendants’ “experiences” with Plaintiffs in Michigan—which painted an impressionist

   caricature of Twin Flames Universe’s actual business and was otherwise filled with outright

   misleading statements and lies. A true and correct copy of the February 5th Vice Article is

                                                    10
                                               COMPLAINT
Case 2:20-cv-11660-GAD-RSW ECF No. 1 filed 06/23/20                     PageID.11      Page 11 of 21



   annexed hereto as Exhibit A.

           47.      Upon information and belief, Defendants chose the Toronto-based reporter and

   Vice Media (a company founded in Canada), principally because (a) Plaintiffs have conducted

   workshops on Toronto in 2019, and (b) that Vice Media’s article would target U.S. consumers in

   close-proximity to Toronto, such as in Southeast Michigan.

           48.      In the February 5th Vice Article, Defendants collectively claimed that Plaintiffs

   have:

                 a. “gaslit and manipulated [students] into volunteering hundreds of hours of free

                    labour, exploited for thousands of dollars, discouraged from seeking professional

                    mental healthcare, and cut off from their families. . .unless they send money [to

                    Plaintiffs].”

                 b. “coached [students] to ignore rejection and escalate contact with her so-called

                    twin flame, even after he filed a restraining order. She says the group encouraged

                    her to violate that court order, resulting in an arrest and ongoing legal issues.”

                 c. “coached [students] not to speak to their families, unless they support the group or

                    send money.”

           49.      In the February 5th Vice Article, Abbey falsely claimed that Plaintiffs “scammed

   him into creating an album’s worth of music for no compensation.” The aforementioned

   statements are completely untrue as Defendant Abbey willingly and voluntarily contributed

   music to Plaintiffs for free.

           50.      In the February 5th Vice Article, Burchell falsely stated that she was encouraged

   to obsess and fixate and cross boundaries with a married man she thought was her Twin Flame

   and that she worked for no compensation and that those that asked too many questions were

   banished. The aforementioned statements are completely untrue as Defendant Burchell was not

                                                      11
                                                 COMPLAINT
Case 2:20-cv-11660-GAD-RSW ECF No. 1 filed 06/23/20                      PageID.12   Page 12 of 21



   encouraged to obsess over people, respect boundaries of others and respect the law—including

   laws against adultery.

          51.     In the February 5th Vice Article, Defendant Cole falsely claimed that Plaintiffs are

   a “cult” that “forced” her child to distance herself from Cole. These accusations are false insofar

   as Plaintiffs, neither individually or collectively, operate a “cult” or pyramid scheme. Moreover,

   Plaintiffs do not encourage distancing from family, much less in exchange for money, as

   Defendant Cole has falsely claimed.

          52.     On or about February 5, 2020, Cole reposted the Vice Article on her social media

   account, further claiming that Plaintiffs operated a “cult.”

          53.     Defendants specifically intended for the collective scheme to destroy Plaintiffs to

   gain traction. Indeed, in the February 5th Vice Article, Defendant “ex-members like Abbey and

   Burchell . . . have since found each other and banded together to warn others.”

          54.     On February 6, 2020, Defendant Abbey commented on a third party’s Facebook

   post sharing the Vice Article, stating in relevant part as follows:

                  Share this as much as possible everywhere. People need to be
                  warned about these abusers.” Great work! I hope their cult ends as
                  soon as possible. It will fall inevitably, nothing is exploitive and
                  abusive lasts long nowadays.” “You don’t have a healthy mindset
                  in you’re still into this concept. Let it go, get psychological help
                  and start living your life as a human being in this reality. Watch as
                  your life improves itself once you finally get grounded.” “Learn
                  about cluster b personality disorders to prevent yourself from
                  getting boned again. Understand that these two [Jeff and Shaleia]
                  are suffering from brain damage. They don’t have a lot of
                  stimulation going on in the prefrontal cortex. Very dominant
                  around the brain stem area (reptile brain). They’re basically behind
                  in human evolution with not having the ability to put themselves in
                  other people’s shows and being able to create things from scratch
                  etc. I mean look at their work, they're on good in taking ideas, art,
                  music from other people and making it their own. Learn about the
                  brain to understand human behavior. Very interesting stuff.” “A lot
                  of these top twin flame teachers show strong signs of narcissism in
                  their behavior.” “Their boat is sinking, much like dying. Better a

                                                    12
                                               COMPLAINT
Case 2:20-cv-11660-GAD-RSW ECF No. 1 filed 06/23/20                  PageID.13      Page 13 of 21



                  quick death than a slow one. But I think their boat will sink in a
                  slow place. It’s their choice, but the inevitable will happen. Twin
                  Flame Universe will fall. Manipulating vulnerable people and
                  financially, pscyhologically [sic], and emotionally abusing them
                  comes with a price. You always reap what you sow. Natural law is
                  a bitch in this reality. Glad I’m not in their shoes.”

          55.     The aforementioned statements are false and misleading. Plaintiffs are not

   “abusers” and Mr. and Ms. Ayan do not have “brain damage.”

          56.     On February 13, 2020, Defendant Abbey posted YouTube video titled “TWIN

   FLAMES JEFF AND SHALEIA EXPOSED BY VICE ARTICLE!!!” and stated that in TFU’s

   Life Purpose Class, Jeff and Shaleia “really enjoy torturing their students when they’re breaking

   down and have an evil smile.” This is false and misleading.

          57.     On February 25, 2020, Defendant Abbey posted a YouTube video titled “Simple

   steps to recover from Jeff and Shaleia’s twin flame cult” in which he tells people how to leave

   the cult, block “members in the cult” and provides resources to recover “from the abuse.”

   (emphasis added). This is also false and misleading, as Plaintiffs do not “abuse” their members

   or students, much less operate a “cult.”

          58.     On or around March 9, 2020, Plaintiffs TFU sent Defendants a cease and desist

   letter demanding they retract their false statements set forth in the February 5th Vice Article. To

   date, Defendants have refused to comply with Plaintiffs’ demands to cease and desist.

          59.     Instead, Defendants campaigned to manipulate the truth to the Vice Media

   reporter again, spurring her to publish, on March 11, 2020, another scathing and defamatory

   article based on Defendants’ statements regarding Plaintiffs. A true and correct copy of the

   March 11th Vice Article is annexed hereto as Exhibit B.

          60.     Defendants Burchell and Cole repeated many of their false and defamatory

   statements from the February 5th Vice Article again in the March 11th Vice Article.


                                                    13
                                               COMPLAINT
Case 2:20-cv-11660-GAD-RSW ECF No. 1 filed 06/23/20                   PageID.14       Page 14 of 21



           61.     However, this time, Defendants added to the cacophony of lies by also falsely

   claiming that Plaintiffs encouraged a transgender member, to undergo and promote “gender

   conversion coaching” and that Plaintiffs “coached” students “who identify as gay or bisexual. .

   .into pursuing new gender identities that fit with Twin Flames’ hetero-centered ideas.” This is

   false as no one is forced to engage in any gender conversion techniques or rhetoric permitted,

   endorsed or performed. Plaintiffs and Plaintiffs’ services are inclusive and welcome to all

   persons, regardless of gender identity or sexual orientation.

           62.     On or about February 10, 2020, Defendant Scott linked to, republished and

   referenced the February 5th Vice Article in a video on her YouTube page.

           63.     Since that first Vice Article, Defendant Scott has published more than a dozen

   videos, each of them denigrating Plaintiffs and referencing the “Truth about Twin Flame

   Universe (Jeff and Shaleia).” While Scott misleading uses the term “truth” nothing in her

   purported truth telling is factually accurate or true.

           64.     For instance, on or around April 18, 2020, Scott posted a video accusing Plaintiffs

   of being “fake and very cult-like” and “harming people not only financially but emotionally.”

           65.     On June 7, 2020, Scott posted another video where she republished the Vice

   Articles, as well as disparaging, false video links from other third parties.

           66.     Moreover, upon information and belief, Defendants knew that their fabrications of

   Plaintiffs’ dealings with them and any other students were false at the time Defendants made the

   above defamatory statements, such that Defendants’ statements regarding Plaintiffs are false

   and/or were made with reckless disregard as to the truth or falsity of same.

           67.     In other words, Defendants perpetrated as simply former students to denigrate

   Plaintiffs for the sole purpose of harming Plaintiffs’ reputation and causing them to lose revenue,

   as the statements set forth above bear directly on Plaintiffs’ services, professional capabilities,

                                                     14
                                                COMPLAINT
Case 2:20-cv-11660-GAD-RSW ECF No. 1 filed 06/23/20                     PageID.15      Page 15 of 21



   business practices, and treatment of their clients and students—all key aspects of Plaintiffs’

   business and factors that any person considers before choosing a spiritual guide, church or life

   coach.

            68.       As a result of Defendants’ misconduct, Plaintiffs have been and continue to be

   substantially and irreparably harmed.

            D. Financial Damage to Plaintiffs’ Reputations and Business

            69.       Plaintiffs had and continue to have contractual relationships with their students,

   followers, and customers. These contracts include annual or monthly installment plan

   subscriptions for access to various portions of Plaintiffs’ websites.

            70.       Defendants were keenly aware of Plaintiffs’ contracts, not only because they were

   former students who directly contracted with or contact Plaintiffs, or are family members of one

   of Plaintiffs’ students similarly situated, but also because their defamatory statements included

   negative associations with Plaintiffs’ contractual business models, including statements within

   the Vice Articles denigrating Plaintiffs’ website which identifies and details contracts.

            71.       The Defendants scripted and caused to be disseminated the above statements in

   order to interfere with Plaintiffs’ contractual relationships with their students, followers, and

   customers, and upon information and belief, to injure Plaintiffs’ business by inducing Plaintiffs’

   their students, followers, and customers s and prospective students to cease doing business with

   Plaintiffs.

            72.       Since the appearance of the defamatory and misleading statements, several

   students have claimed to have read the Vice Articles and/or online posts and have emailed, called

   or messaged to inquire about the truth of the false statements therein and terminated contracts

   with Plaintiffs.

            73.       As a direct and proximate result of Defendants’ defamatory conduct described

                                                       15
                                                  COMPLAINT
Case 2:20-cv-11660-GAD-RSW ECF No. 1 filed 06/23/20                  PageID.16      Page 16 of 21



   herein, a number of Plaintiffs’ students and customers have refused to start and/or continue

   business with Plaintiffs.

          74.     Specifically, on or about February 10, 2020, Plaintiffs’ student S.B. cancelled

   their annual subscription to TFU’s All Class Pass, less than two months in to S.B.’s contract.

   S.B. stated that the reason for S.B.’s cancellation was the Defendants’ statements about Plaintiffs

   made in the February 5th Vice Article. As a result of S.B.’s cancellation, Plaintiff TFU lost

   approximately $2,519.00 on the remaining value of S.B.’s contract.

          75.     On or about February 22, 2020, Plaintiffs’ student G.N. cancelled their annual

   subscription to TFU’s Life Purpose Class, just over one month in to G.N.’s contract. G.N. stated

   that the reason for G.N..’s cancellation was the Defendants’ statements about Plaintiffs made

   online, including referencing accusations derived solely from Defendants’ statements of TFU

   being a “cult, angry and abusive”. As a result of G.N..’s cancellation, Plaintiff TFU lost

   approximately $1,890.00 on the remaining value of G.N.’s contract.

          76.     On or about February 24, 2020, Plaintiffs’ student J.O. cancelled their annual

   subscription to TFU’s One Class Pass, less than one month in to J.O.’s contract. J.O. stated that

   the reason for J.O.’s cancellation was the Defendants’ statements about Plaintiffs made in the

   February 5th Vice Article. As a result of J.O.’s cancellation, Plaintiff TFU lost approximately

   $1,309.00 on the remaining value of J.O.’s contract.

          77.     Specifically, on or about February 24, 2020, Plaintiffs’ student A.T. cancelled

   their annual subscription to TFU’s One Class Pass, less than one month in to A.T.’s contract.

   A.T. stated that the reason for A.T.’s cancellation was the Defendants’ statements about

   Plaintiffs made in the Vice Articles. As a result of A.T.’s cancellation, Plaintiff TFU lost

   approximately $1,309.00 on the remaining value of A.T.’s contract.

          78.     While Plaintiffs’ businesses persevere, Defendants’ campaign to defame and

                                                    16
                                               COMPLAINT
Case 2:20-cv-11660-GAD-RSW ECF No. 1 filed 06/23/20                   PageID.17      Page 17 of 21



   injure Plaintiffs have caused their students significant concern about the propriety of Plaintiffs’

   teachings, services and programs, such that the trend of fewer students is likely and the risk of

   losing students is tangible and real. Without their students, followers, and customers, Plaintiffs’

   will have no businesses. This damage is in addition to the permanent and irreparable harm to

   Plaintiff’s professional and personal reputations that Defendants’ defamatory conduct has caused

   (and will continue to cause unless enjoined).

                          FIRST CLAIM FOR RELIEF
           DEFAMATION PER SE, INJURIOUS FALSEHOOD, TRADE LIBEL and
                       COMMERCIAL DISPARAGEMENT

           79.     Plaintiffs repeat and incorporate herein by reference each and every one of the

   allegations contained in paragraphs 1 through 74, with the same force and effect as if set forth in

   detail herein again.

           80.     Defendants have intentionally made knowingly false statements of fact about

   Plaintiffs and Plaintiffs’ services as set forth above.

           81.     These statements were made maliciously and willfully and were intended to cause

   harm to Plaintiffs’ businesses and reputations.

           82.     The aforementioned statements were false when made and Defendants knew or

   should have known that the statements were false when made.

           83.     These statements were made maliciously and willfully and were intended to cause

   harm to Plaintiffs’ reputations. The statements were made with reckless disregard for their truth

   or falsity or with knowledge of their falsity and with wanton and willful disregard of the

   reputation and rights of Plaintiffs.

           84.     The aforementioned statements were made of and concerning Plaintiffs and were

   so understood by those who read Defendants’ publication of them.




                                                     17
                                                COMPLAINT
Case 2:20-cv-11660-GAD-RSW ECF No. 1 filed 06/23/20                   PageID.18      Page 18 of 21



           85.     These statements constitute injurious falsehoods and trade libel, which impugn

   the integrity of Plaintiff and the quality of Plaintiffs’ services. These statements were expressly

   directed at Plaintiff.

           86.     These statements were false and were published to third parties in this district and

   across the Internet.

           87.     Defendants have no privilege to assert their false and disparaging statements.

           88.     As a result of Defendants’ acts, Plaintiffs have suffered irreparable damage to its

   reputation and further special damages in the form of lost sales and profits, in an amount to be

   determined at trial.

           89.     As a result of the willful and malicious nature of the defamation, Plaintiffs are

   entitled to punitive damages.

                          SECOND CLAIM FOR RELIEF
                          FOURTH CLAIM FOR RELIEF
           TORTIOUS INTERFERENCE WITH CONTRACTUAL RELATIONS AND
                     PROSPECTIVE CONTRACTUAL RELATIONS

           90.     Plaintiffs repeat and incorporate herein by reference each and every one of the

   allegations contained in paragraphs 1 through 74, with the same force and effect as if set forth in

   detail herein again.

           91.     Plaintiffs had existing contracts with its customers and students, and reasonably

   expected that its contractual relationships with its customers would continue into the future.

           92.     Defendants knew of Plaintiff’s contracts, as they were reported online, and

   Defendants were former students or family members of current students of Plaintiffs.

           93.     By the wrongful conduct described above, Defendants internationally and

   improperly interfered with Plaintiffs’ contracts with its customers and did so with the intent and

   purpose of damaging Plaintiffs’ business.


                                                    18
                                               COMPLAINT
Case 2:20-cv-11660-GAD-RSW ECF No. 1 filed 06/23/20                   PageID.19      Page 19 of 21



           94.     Defendants’ interference caused Plaintiffs’ customers confusion and to cease

   doing business with Plaintiffs.

           95.     As a result of Defendants’ actions, Plaintiffs have been and continue to be

   damaged in an amount to be determined at trial.

           96.     Plaintiffs have also suffered and will continue to suffer irreparable harm in the

   form of damage to their reputations as a result of Defendants’ conduct described herein.

           97.     While an award of damages may be adequate to compensate Plaintiffs for the loss

   of particular contracts or customers, an award of damages will not be adequate to compensate

   Plaintiffs for the damage to their reputation caused by Defendants. Plaintiffs have suffered and

   will continue to suffer irreparable harm unless injunctive relief is granted.

                                     THIRD CLAIM FOR RELIEF
                                          CONSPIRACY

           98.     Plaintiffs repeat and incorporate herein by reference each and every one of the

   allegations contained in paragraphs 1 through 74, with the same force and effect as if set forth in

   detail herein again.

           99.     Defendants published the above statements concerning Plaintiffs and created the

   impersonating social media profiles, with the specific intent and desire to injure Plaintiffs by

   fraud and deceit.      Defendants’ course of conduct in doing so was motivated by spite and

   malevolence and has no legal justification.

           100.    Defendants as identified herein have formed a combination and are acting in

   concert together to commit one or more unlawful or otherwise actionable acts as set forth herein,

   including actions by unlawful means to commit these unlawful or otherwise actionable acts.

           101.    Defendants formed an agreement to inflict a wrong against, or otherwise injure,

   Plaintiffs as set forth herein.


                                                    19
                                                 COMPLAINT
Case 2:20-cv-11660-GAD-RSW ECF No. 1 filed 06/23/20                  PageID.20      Page 20 of 21



           102.    As a result, every member of said conspiracy, which includes all Defendants

   herein, is equally and vicariously liable for the damages inflicted upon Plaintiffs regardless of

   whether that individual Defendant committed the overt act that led to, or proximately caused, the

   injury or damages to Plaintiffs.

           103.    By reason of the foregoing, Defendants have caused irreparable harm to

   Plaintiffs’ personal and professional reputations, putting the future of the business in jeopardy—

   as well as their ability to defend their reputations.

           104.    As a result of Defendants’ past and continued wrongful acts, Plaintiffs have

   suffered damages to be determined at trial.

                                         PRAYER FOR RELIEF

   WHEREFORE, Plaintiffs pray for judgment against Defendants awarding Plaintiffs:

         1.        Enter a judgment declaring that Defendants’ conduct constitutes defamation;

         2.        Enter a judgment declaring that Defendants’ conduct constitutes injurious

                   falsehood;

         3.        Enter a judgment declaring that Defendants’ conduct constitutes tortious

                   interference;

         4.        Enter a judgment declaring that Defendants’ conduct constitutes civil conspiracy;

         5.        Award Plaintiffs compensatory damages according to proof at trial but in an

                   amount not less than $1,000,000.00;

         6.        Award Plaintiffs punitive damages pursuant to the common law, due to

                   Defendants’ willful and wanton behavior;

         7.        Enter a temporary and permanent order, enjoining Defendants from publishing the

                   false advertising statements identified above, in relation to themselves or

                   Plaintiffs, or any false statements similar thereto, and directing Defendants and

                                                     20
                                                 COMPLAINT
Case 2:20-cv-11660-GAD-RSW ECF No. 1 filed 06/23/20                  PageID.21       Page 21 of 21



                 their respective agents, servants, employees, successors and assigns, and all other

                 persons acting in concert with or in conspiracy with or affiliated with Defendants,

                 to remove, delete, or otherwise disable such reviews and posts;

         8.      That the Court issue an Order at the conclusion of the present matter directing

                 Defendants to undertake such remedial efforts as the Court deems necessary to

                 restore Plaintiffs’ reputation;

         9.      That Plaintiffs be awarded pre- and post-judgment interest to the maximum extent

                 allowed by law;

         10.     Award Plaintiffs reasonable attorney’s fees, costs and disbursements in this civil

                 action; and

         11.     Enter such other and further relief to which Plaintiffs may be entitled as a matter

                 of law or equity, or which the Court determines to be just and proper.



                                           JURY DEMAND

          Plaintiffs demand a trial by jury of all issues so trial pursuant to Rule 38 of the Federal

   Rules of Civil Procedure.

   DATED this 23rd day of June, 2020.                Respectfully submitted,

                                                     s/                           ,
                                                     MATTHEW KERRY (P81793)
                                                     214 S Main St. Suite 200
                                                     Ann Arbor, MI 48104
                                                     Telephone: (734) 263-1193
                                                     Email: matt@kerrylawpllc.com

                                                     LEWIS & LIN LLC

                                                     David D. Lin (pro hac vice forthcoming)
                                                     Justin Mercer (pro hac vice forthcoming)

                                                     Attorneys for Plaintiffs

                                                   21
                                               COMPLAINT
